DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and under examination, of which claims 1 and 20 are independent claims. 

Information Disclosure Statement
The two information disclosure statements (IDSs), submitted on October 3, 2020 comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDSs with a signed and initialed copy being attached hereto.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the reference number labels in FIGS. 6, 7, 8, 10, 11, 13-17, 19-23, 28-30 need to be uniformly thick and well-defined. 37 CFR 1.84 and MPEP § 608.02. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Abstract
The Abstract is objected to because of the following informalities: For consistency purposes, the Examiner recommend removing the reference character presented in the Abstract as follows:
Devices, systems and methods for a cloud-based meter management system are provided. The present disclosure includes a meter cloud server, a plurality of IEDs or meters, and one or more5 clients [[608]] (e.g., a web browser client), which are coupled


Specification
The disclosure is objected to because of the following informalities: 
The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application, paragraph [0086] of the Specification as published. It should be capitalized wherever it appears and be accompanied by the generic terminology, and further include a proper symbol indicating use in commerce, such as ® following the word.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected 
Paragraph [0130], first line, replace “Meter Manger Module 614” with “Meter Manager Module 614”.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 7: insert “collected” before “meter”.
Claim 2, line 2: insert “the collected” before “meter”.
Claim 6, line 2: replace “provide” with “provides”.
Claim 10, line 2: replace “the at least one web server” with “at least one web server”.
Claim 12, line 2: insert “the” after “captures”.
Claim 16, line 1: replace “sent” with “collected”.
Claim 19, line 2: replace “of Trigger Cause, Trigger Time, Recording Start Time, Time per sample, Total duration, Samples per cycle, List of samples per channel and/or List of RMS” with “of trigger cause, trigger time, recording start time, time per sample, total duration, samples per cycle, a list of samples per channel and/or a list of root mean square (RMS)”.
Claim 20, line 7: insert “the” before “pushed”.
Appropriate correction is respectfully requested.

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 5, 6, 7, 16, 19, and 20 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “at least one meter manager module...” and “at least one client device...”  
For purposes of examination, as described in paragraphs [0125] and [0130] of the specification as published, the “at least one meter manager module” will be construed as software executed on a processor of a computing device to collect meter log data from non-web service enabled meters 604, push the compatible data up to a Cloud server 602, and provide full access to the data of meters 604 via its own set of web services, using the same protocols as the Cloud server 602.  
For purposes of examination, as described in paragraphs [0133] and [0174] of the specification as published, the “at least one client device” will be construed as a user interface through a web browser executed by a processor. 
The recitations of claims 7 and 16 simply add more detail to or are cumulative to the “at least one meter manager module”.  The recitations of claims 5, 6, and 19 simply add more detail to or are cumulative to the “at least one client”.
Referring to independent claim 20, this claim recites the claim limitations “at least one meter manager module...” and “at least one client device...”  
For purposes of examination, as described in paragraphs [0125] and [0130] of the specification as published, the “at least one meter manager module” will be construed as software executed on a processor of a computing device to collect meter log data from non-web service enabled meters 604, push the compatible data up to a Cloud server 602, and provide full access to the data of meters 604 via its own set of web services, using the same protocols as the Cloud server 602.  
For purposes of examination, as described in paragraphs [0133] and [0174] of the specification as published, the “at least one client device” will be construed as a user interface through a web browser executed by a processor. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-13 are rejected under 35 U.S.C. 101 because in accord with section 33(a) of the America Invents Act:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 11 recites, “at least one consumer that performs at least one of collecting calls from the at least one REST web service, sending the calls to the at least one database and/or returning data from the at least one database”, claim 12 recites “the at least one consumer includes a push consumer that captures sent data from the message broker and stores the sent data in the at least one database”, and claim 13 recites “at least one consumer includes a metadata consumer that receives at least one request from the message broker, sends the at least one request to the at least one database and sends at least one response for presentation on a web site hosted by the at least one server”.   
Under their broadest reasonable interpretation and in accord with MPEP 2106.03(I), “Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).”  In this particular case, “at least one consumer” can be broadly and reasonably construed as a person or human per se.  FIG. 9 and corresponding description including paragraphs [0171] and [0172] generally refer to a “consumer”.  However, the specification does not provide a structural or tangible description in these portions of the specification that would allow a person of ordinary skill in the art to construe the “consumer” as not being a person.
Thus, claims 11-13 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Publication No. KR 10-1522175 B1 to Choi et al. ("Choi").
Regarding independent claim 1, Choi teaches:
A cloud-based meter management system comprising: Choi: Abstract (“...a cloud-based smart grid system...”)
at least one meter manager module that collects meter log data from at least one meter and sends the collected meter log data to at least one server via a predetermined format; Choi: Page 3, tenth paragraph (“...the smart box 30 collects the meter reading data transmitted from the smart meter 10...) Choi: Page 6, second paragraph (“In addition, each distributed cloud server manages smart meters and smart boxes in each region, so that smart meters and smart boxes are heterogeneous and can be adjusted through distributed cloud servers even if they differ in the format of meter reading data provided from them.”) Choi: Page 7, second paragraph (“Referring to FIG. 2, the cloud-based smart grid system according to the present invention classifies the smart meters 10 and the smart boxes 30, which are roughly distributed in various regions, into groups for each region, A central cloud server 100 that processes power information and controls the smart meter 10 and the smart box 30 in cooperation with the distributed cloud servers 200a and 200b to be managed and the plurality of distributed cloud servers 200a and 200b.”) [At least one of the smart boxes 30 shown in FIG. 2 reads on “at least one meter manager module” and collecting meter reading data reads on “collects meter log data”.  At least one of the distributed cloud servers 200a and 200b or the central cloud server 100 reads on “at least one server”. The format of meter reading from the smart boxes 30 reads on “via a predetermined format”.]
the at least one server receives and stores the collected meter log data from the at least one meter manager module; and Choi: Page 7, fourth paragraph (“In the present invention, the smart meters 10 and the smart boxes 30 distributed by the central cloud server 100 are grouped by region according to the installation area, and the distributed cloud servers 200a and 200b. The distributed cloud servers 200a and 200b of each corresponding region store and manage the power information of the smart meter 10 and periodically or when necessary the central cloud server 100 transmits the power information of the distributed cloud server 200a.”) [At least one of the distributed cloud servers 200a and 200b or the central could server 100 storing and managing the power information of the smart meter 10 reads on “the at least one server”.]
at least one client device that accesses the at least one server to view the meter log data. Choi: Page 7, eight paragraph (“The power supplier, the smart grid manager, and the electric power consumer can access the central cloud server 100 through various network through the remote access terminal 400 of the user, receive various power information, control the smart meter and the smart box Here, various terminals such as a mobile pad and a PDA may be applied to the remote access terminal 400 in addition to the PC 410 and the mobile phone 420.”)
Regarding claim 2, this claim incorporates the rejection to claim 1.  Choi further teaches:
The system as in claim 1, further comprising at least one network enabled meter that sends meter log data to the at least one server via the predetermined format. Choi: Page 8, eleventh paragraph (“The area meter management unit 230 sets each product model and data transmission / reception format based on the unique information about the smart meter 10 and smart box 30 at the time of registration of the smart meter 10 and the smart box 30.”) Choi: Page 7, fourth paragraph (“The distributed cloud servers 200a and 200b of each corresponding region store and manage the power information of the smart meter 10...”) Choi: Page 7, seventh paragraph (“The central cloud server 100 and the plurality of distributed cloud servers 200a and 200b may be connected to each other through various networks such as the Internet and preferably the central cloud server 100 and the distributed cloud servers 200a and 200b, May be located in the same place depending on the situation as a virtual server. Also, the smart box 30 to which the distributed cloud servers 200a and 200b and the smart meter 10 are connected may be connected through various networks such as the Internet, a power line communication network, and a mobile exclusive line.”) [The smart meter transmitting the information, based on the product model and data transmission/reception format based on the unique information about the smart meter, to at least one of the servers 100, 200a, and/or 200b reads on “at least one network enabled meter that sends meter log data...via the predetermined format”.] 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US Patent Publication No. 2015/0286394 A1 to Koval (“Koval”).
Regarding claim 3, this claim incorporates the rejection to claim 1.  Choi does not expressly teach, “the predetermined format is JSON data format”.  However, Koval is directed to usage of dynamic webpage addresses and content in intelligent electronic devices (IEDs), e.g., meters. Koval teaches:
The system as in claim 1, wherein the predetermined format is JSON data format. Koval: Paragraph [0073] (“As another example, log data may be requested in a common exchange format, such as JSON, XML, CSV, PQDIF, or COMTRADE.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Koval before them, for the format of Choi to be a JSON data format because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads, such as smart meters.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi and Koval because it would improve performance and provide a dynamically generated format that would be usable by a client. Koval Paragraphs [0140]-[0141]
Regarding claim 4, this claim incorporates the rejection to claim 1.  Choi does not expressly teach, “the predetermined format is at least of a XML and/or HTML”.  However, Koval is directed to usage of dynamic webpage addresses and content in intelligent electronic devices (IEDs), e.g., meters. Koval teaches:
The system as in claim 1, wherein the predetermined format is at least of a XML and/or HTML. Koval: Paragraph [0073] Koval: Paragraph [0073] (“As another example, log data may be requested in a common exchange format, such as JSON, XML, CSV, PQDIF, or COMTRADE.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Koval before them, for the format of Choi to be an XML data format because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads, such as smart meters.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi and Koval because it would improve performance and provide a dynamically generated format that would be usable by a client. Koval Paragraphs [0140]-[0141]
Regarding claim 5, this claim incorporates the rejection to claim 1.  Choi does not expressly teach “the at least one server includes a web server for providing a user interface to the at least one client device”.  However, Koval is directed to usage of dynamic webpage addresses and content in intelligent electronic devices (IEDs), e.g., meters. Koval teaches:
The system as in claim 1, wherein the at least one server includes a web server for providing a user interface to the at least one client device. Koval: Paragraph [0049] (“In certain embodiments, a dynamic webpage interface for an intelligent electronic device (IED) and method thereof are provided. One embodiment of an IED in accordance with the present disclosure provides for separating a webpage into multiple discrete resources and customizing the resources returned by a web server in the IED based on the contents of the request. Such a custom request may be implemented by a Web Services interface...”) Koval: Paragraph [0051] (“Web Services are an interface which allow web servers to provide function like interfaces using standard HTTP messages. Typically, a client will request a web page from a web server, which has a physical file backing it. With web services, a client can query data from the web server, without that file actually existing on the web server at the address specified, or at all.”) Koval: Paragraph [0069] (“FIG. 3 illustrates a client 212 sending a request 214 for a resources (e.g., internal resources 208, dynamic resources 210) via a web service 204, over a network 216, through a firewall 218, and accessing internal and dynamic resources 208, 210 of a meter or IED 200 in accordance with the present disclosure. IED 200 includes a web server 202 configured to respond to requests for resources from a client device 212.”) [The client (which reads on “at least one client device”)  requesting a web page from a web server and the interface (which reads on “a user interface”) that allows the web server to provide the interface function reads on “a web server for providing a user interface to the at least one client device”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Koval before them, for the server of Choi to include the at least one server includes a web server for providing a user interface to the at least one client device because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads, such as smart meters.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi and Koval because it would use HTTP commands, so that it can be used by any standard interface without special processing. Koval Paragraph [0053]  The combination would allow the remote access terminal 400 of the user in Choi to read meter values based on the contents of the request. Koval Paragraph [0049] A benefit of using Web Services is that since they transfer via HTTP, and HTTP is commonly allowed through network security, it allows for the traversal of firewalls 218. Koval Paragraph [0074]  Another benefit of Web Services is that they can be used over transports other than HTTP with little to no modifications, including Emails, FTP, and other such text address and body based protocols. Another benefit is large acceptance of Web Sockets as a method of exchanging information between servers and clients on a network, which eases integration with existing clients.
Regarding claim 6, this claim incorporates the rejection to claim 1.  Choi does not expressly teach “the at least one server includes at least one REST web service that receives at least one request from the at least one client device and provide a response to the at least one request”.  However, Koval is directed to usage of dynamic webpage addresses and content in intelligent electronic devices (IEDs), e.g., meters. Koval teaches:
The system as in claim 1, wherein the at least one server includes at least one REST web service that receives at least one request from the at least one client device and provide a response to the at least one request. Koval: Paragraph [0049] (“Such a custom request may be implemented by a Web Services interface, such as, for example, content based API's like SOAP (Simple Object Access Protocol), or, for example, address and command based API's like REST (Representational State Transfer).”) Koval: Paragraph [0051] (“Web Services are an interface which allow web servers to provide function like interfaces using standard HTTP messages. Typically, a client will request a web page from a web server, which has a physical file backing it. With web services, a client can query data from the web server, without that file actually existing on the web server at the address specified, or at all. Additionally, parameters other than the page requested can be supplied to control what data is returned. Furthermore, web services may be employed to send commands to the web server. Exemplary non-limiting forms of Web Services are REST and SOAP.”) [The REST Web Service to the web server reads on “the at least one server includes at least one REST web service”. The web query from the client reads on “at least one request from the at least one client device”.  The provided function from the web server reads on “provide a response to the at least one request”.]  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Koval before them, for the server of Choi to include at least one REST web service that receives at least one request from the at least one client device and provide a response to the at least one request because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads, such as smart meters.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi and Koval because it would use HTTP commands, so that it can be used by any standard interface without special processing. Koval Paragraph [0053]  The combination would allow the remote access terminal 400 of the user in Choi to read meter values based on the contents of the request. Koval Paragraph [0049] A benefit of using Web Services is that since they transfer via HTTP, and HTTP is commonly allowed through network security, it allows for the traversal of firewalls 218. Koval Paragraph [0074]  Another benefit of Web Services is that they can be used over transports other than HTTP with little to no modifications, including Emails, FTP, and other such text address and body based protocols. Another benefit is large acceptance of Web Sockets as a method of exchanging information between servers and clients on a network, which eases integration with existing clients.
Regarding claim 7, this claim incorporates the rejection to claim 6.  Koval further teaches:
The system as in claim 6, wherein the at least one REST web service further receives the collected meter log data from the at least one meter manager module for storage in at least one database. Koval: Paragraphs [0049] and [0051] [As described in claim 6.] Koval: Paragraph [0053] (“Representational State Transfer, or REST, is a form of Web Services which primarily uses the web address of the requested page or requested resource to control what service is accessed, and relies on the type of HTTP message, such as GET or POST, to control what action is taken. Parameters are passed to a RESTful service by the path or address used in the request.”) Koval: Paragraph [0072] (“The web services interface 204 processes the parameters of the request (e.g., address, body, etc.) and determines which internal generator to use to generate ... a database for historical values, etc. The internal generator collects the information for the dynamic resource and generates a resultant file. The web server interface 204 then sends the resultant file to the client 212.”) Koval: Paragraph [0079] (“Such a REST interface may also be configured to read a historical list of meter values and events. For example, /history/volts.an may return a list of all volts and values recorded by the meter. As another example, /events/pq/volts.an may return a list of all Power Quality events which were recorded on the Volts AN channel.”) Koval: Paragraph [0092] (“For example, the historical log of Volts AN values may be retrieved via the REST interface /history/volts.an, and parameters such as time range may be specified in the body, such as <m:TimeStart>2013/08/01</m:TimeStart><m:TimeEnd>2013/09- /01</m:TimeEnd>.”) [The REST web services receiving recorded values by the meter reads on “the at least one REST web service further receives the collected meter log data”.  The internal generator collecting the measured values is construed as “the at least one meter manager module”. The web services to generate a database for historical values reads on “for storage in at least one database”.]
The motivation to combine Choi and Koval as presented in claim 6 is incorporated herein.
Regarding claim 14, this claim incorporates the rejection to claim 6.  Koval further teaches:
The system as in claim 6, wherein the at least one server generates a key upon registration of a user, wherein the generated key is associated to the at least one meter of the registered user. Koval: Paragraph [0095] (“Another embodiment of dynamic web service addresses is to use the login identity key of the current user as part of the dynamic address. When the web service request is made, such an address may be verified against the current login session of the requestor, to ensure that the requestor is actually valid...a unique key may be generated for the client when the client logs in, and returned in the successful login request.”) Koval: Paragraph [0097] (“Another embodiment of dynamic web service addresses is to encrypt the entire request address, For example, the resource /readings/volts.an may be encrypted as /15DY8-EU1X6-DK38F-QQYUI-4729G, which would then be decrypted by the web server 202 to determine the resource requested. It is appreciated that such an encryption may also contain dynamically generated content, such as dates and user keys, which would also be verified by the server.”) Koval: Paragraph [0087] (“...a [Web Services Description Language] WSDL file is stored in memory, e.g., memory 120, to list each of the values, such as logs, readings, output formats, and request parameters, available on the IED or meter 200. This would allow a client to dynamically react to each meter individually, as features are added and removed.”) [The logs requested of the IED or meter (including resource, readings, and volts) from the client when the client logs in using a unique key reads on “wherein the generated key is associated to the at least one meter of the registered user”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Koval before them, for the server of Choi to generate a key upon registration of a user, wherein the generated key is associated to the at least one meter of the registered user because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads, such as smart meters.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi and Koval because security and preventing reverse engineering may be further improved by dynamically generating address components, which would prevent blind searching of addresses for features. Koval Paragraph [0094]
Regarding claim 15, this claim incorporates the rejection to claim 14.  Koval further teaches:
The system as in claim 14, wherein the at least one server verifies the sent data received from the at least one meter via the generated key. Koval: Paragraphs [0095] and [0097] [As described above.] Koval: Paragraph [0023] (“FIG. 5 illustrates an example of encrypted communications tunneling though a network, with server and client certificate verification in accordance with the present disclosure.”) [The verification of the web service request against the current login requestor based on the login identity key reads on “verifies the sent data”.  The user key encrypted with the resource, readings, and volts to the client (as shown in FIG. 5) reads on “from the at least “from the at least one meter via the generated key”.]   
The motivation to combine Choi and Koval as presented in claim 14 is incorporated herein.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Koval, and further in view of US Patent Publication No. 2014/0281620 A1 to Rallo et al. (“Rallo”).
Regarding claim 8, this claim incorporates the rejection to claim 7.  Choi and Koval do not expressly teach “the at least one server is configured for autoscaling to add at least one additional server when an increased load of data sent to the at least one server exceeds a predetermined limit”.  However, Rallo teaches a power control system for saving power by powering on enough application servers to satisfy the current load workload as well as any required reserve capacity based on administrative settings. Rallo teaches:
The system as in claim 7, wherein the at least one server is configured for autoscaling to add at least one additional server when an increased load of data sent to the at least one server exceeds a predetermined limit. Rallo: Paragraph [0016] (“If the maximum load per server rises above the calculated threshold and stays at that level for a period of time (power up sensitivity), then the power control server powers up the given server. For example, the power control server issues a “resume” command to a powered down server to that the particular powered down server will power up. According to certain embodiments, the power control server waits for a period of time (a power up delay) while the particular server boots up and then the power control server informs the load balancer that the particular server is powered up so that the load balancer can begin to distribute loads to this server.”) [The load rising above the calculated threshold reads on “when an increased load ... exceeds a predetermined limit”. The powering up of a powered down server to distribute loads between servers reads on “autoscaling to add at least one additional server”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Koval and Rallo before them, to arrange servers of Choi for autoscaling to add at least one additional server when an increased load of data sent to the at least one server exceeds a predetermined limit because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi, Koval, and Rallo because it would provide a power control system that saves power in data centers by powering on enough application servers to satisfy the current load workload as well as any required reserve capacity based on administrative settings. Rallo Paragraph [0011]
Regarding claim 9, this claim incorporates the rejection to claim 8.  Rallo further teaches:
The system as in claim 8, further comprising 
at least one load balancer for distributing the sent data among the at least one server and the at least one additional server. Rallo: Paragraph [0016] [As described above.] [The load balancer distributing loads between servers and the particular server powered up reads on “at least one load balancer for distributing the sent data”.]
The motivation to combine Choi, Koval, and Rallo as presented in claim 8 is incorporated herein.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Koval, and further in view of US Patent Publication No. 2010/0058355 A1 to Gernaey (“Gernaey”).
Regarding claim 10, this claim incorporates the rejection to claim 7.  Choi and Koval do not expressly teach “a message broker” for routing communications between the at least one web server, the at least REST web service and the at least one database.  However, Gernaey is directed to a message broker system that allows exchanging data reliably through a firewall without introducing firewall exceptions. Gernaey teaches:
The system as in claim 7, further comprising 
a message broker for routing communications between the at least one web server, the at least REST web service and the at least one database. Gernaey: Paragraph [0027] (“In some embodiments, processing applications interface with the message broker system through a web service. For example, the system may include a web server that exposes one or more web service methods that the application can use to submit and retrieve messages across the firewall. Alternatively or additionally, processing applications may interact directly with the database, such as by calling one or more stored procedures to directly insert messages for delivery or pick up received messages. The stored procedures ensure that the application follows the semantics of the system for ensuring state management and idempotency. For example, the stored procedures may include transactions around any modifications to the database tables storing messages.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Koval, and Gernaey before them, to include a message broker of Gernaey for routing communications between the at least one web server, the REST web service of Koval and the at least one database of Choi because the references are in the same field of endeavor as the claimed invention and focus on providing data in a network.
One of ordinary skill in the art at the time of the invention would have been motivated to combine Choi, Koval, and Gernaey to provide for a message broker system that allows users and systems with different levels of access to a network (e.g., through a firewall and/or on different domains), to exchange data reliably and secure transport of data between a database and transport of data on either side of a firewall. Gernaey Paragraphs [0004] and [0013]
Regarding claim 11, this claim incorporates the rejection to claim 10.  Gernaey further teaches:
The system as in claim 10, further comprising 
at least one consumer that performs at least one of collecting calls from the at least one REST web service, sending the calls to the at least one database and/or returning data from the at least one database. Gernaey: Paragraph [0027] (“...a web server that exposes one or more web service methods that the application can use to submit and retrieve messages across the firewall. Alternatively or additionally, processing applications may interact directly with the database, such as by calling one or more stored procedures to directly insert messages for delivery or pick up received messages.”)  
The motivation to combine Choi, Koval, and Gernaey as presented in claim 10 is incorporated herein.
Regarding claim 12, this claim incorporates the rejection to claim 11.  Gernaey further teaches:
The system as in claim 11, wherein the at least one consumer includes a push consumer that captures sent data from the message broker and stores the sent data in the at least one database. Gernaey: Paragraph [0013] (“From the internal domain, the broker pulls and pushes messages transactionally, idem potently, and using state management to an external database (e.g., SQL Server) that temporarily stores the messages in binary format.”)  
The motivation to combine Choi, Koval, and Gernaey as presented in claim 10 is incorporated herein.
Regarding claim 13, this claim incorporates the rejection to claim 12.  Gernaey further teaches:
The system as in claim 12, wherein at least one consumer includes 
a metadata consumer that receives at least one request from the message broker, sends the at least one request to the at least one database and sends at least one response for presentation on a web site hosted by the at least one server. Gernaey: Paragraph [0013] (“From the internal domain, the broker pulls and pushes messages transactionally, idem potently, and using state management to an external database (e.g., SQL Server) that temporarily stores the messages in binary format. The broker also stores metadata with the messages, such as a time the messages arrived and a source identifier for each message. The broker creates in and out feeds that place data into or remove data from the database and finalize the transport on either side of the firewall. The message broker system controls idempotency and state management throughout the process and uses localized transactions to secure transport of data to the final destination.”) Gernaey: Paragraph [0027] (“For example, the system may include a web server that exposes one or more web service methods that the application can use to submit and retrieve messages across the firewall.”) Gernaey: Paragraph [0032] (“The computing device on which the system is implemented may include ...output devices (e.g., display devices)... In addition, the data structures and message structures may be stored or transmitted via a data transmission medium, such as a signal on a communication link. Various communication links may be used, such as the Internet, a local area network, a wide area network, a point-to-point dial-up connection, a cell phone network, and so on.”) [The display of the data and messages through links including the Internet, the local area network and the wide area network “sends at least one response for presentation on a web site”. The web server to submit and retrieve the messages reads on “the at least one server”.]
The motivation to combine Choi, Koval, and Gernaey as presented in claim 10 is incorporated herein.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Koval, and further in view of US Patent Publication No. 2018/0275898 A1 to Bhansali et al. (“Bhansali”).
Regarding claim 16, this claim incorporates the rejection to claim 6.  Choi and Koval do not expressly teach “the at least one server determines if the sent meter log data from the at least one meter manager module exceeds a predetermined limit and, if the predetermined limit is exceeded, the at least one server excludes the data from being stored in the at least one database”.  However, Bhansali teaches managing input/output (I/O) operations for data objects, particularly, but not limited to, large data objects (LOBs), in a storage system. Bhansali teaches:
The system as in claim 6, wherein 
the at least one server determines if the sent meter log data from the at least one meter manager module exceeds a predetermined limit and, Bhansali: Paragraph [0010] (“The storage controller includes one or more processing devices for executing instructions in one or more applications configured to cause the storage controller to perform operations comprising receiving an I/O request for a data object, determining a size of the data object, and determining the data object to be a first non-conforming data object relative to the storage threshold of the first non-volatile cache memory device.”) Bhansali: Paragraph [0127] and FIG. 6 (“As shown, method 600 may begin by receiving an I/O request (e.g., a write request), by a storage controller 104/204, to store a data object (block 602) and may determine the size of the data object (block 604).”) Bhansali: Paragraph [0128] (“The data object size may be compared to a storage threshold and/or the size of a buffer memory 108/208 to determine if the data object size is larger than the storage threshold and/or buffer size (block 606).”) [The storage controller reads on “the at least one server” and the comparing of the data object size to a threshold to determine if the data object size is larger than the storage threshold reads on “if the sent meter log data ...exceeds a predetermined limit”.]
if the predetermined limit is exceeded, the at least one server excludes the data from being stored in the at least one database. Bhansali: Paragraph [0129] (“If/when the data object size is larger than the buffer size (e.g., a YES in block 606), the data object may be determined to be a non-conforming data object ...”) Bhansali: Paragraph [0130] (“Buffer memory 108/208 may be considered available if/when the buffer memory is not full; otherwise, buffer memory 108/208 may be considered unavailable.”) [The buffer memory of the storage controller being unavailable when the data object is non-conforming reads on “if the predetermined limit is exceeded, the at least one server excludes the data from being stored in the at least one database”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Koval, and Bhansali before them, for the at least one server of Choi and Koval to determine if the sent meter log data from the at least one meter manager module exceeds a predetermined limit and if the predetermined limit is exceeded, the at least one server excludes the data from being stored in the at least one database because the references are in the same field of endeavor as the claimed invention and they are focused on power management using multiple servers handling loads.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the references because it would provide a reliable network that avoids latency issues associated with requests to read data (e.g., read requests) and/or requests to modify data (e.g., read-write requests). Bhansali Paragraph [0021] Bhansali would advantageously increase network and system reliability and/or decrease latency issues associated with writing large data objects (e.g., data objects including a size greater than the size or storage capacity of the buffer memory) to long-term storage. Bhansali Paragraph [0034]

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US Patent Publication No. 2009/0012728 A1 to Spanier et al. (“Spanier”), and further in view of US Patent No. 6,636,030 B1 to Rose et al. (“Rose”).
Regarding claim 19, this claim incorporates the rejection to claim 1.  Choi does not expressly teach, “the meter log data includes waveform data, the waveform data including at least one of Trigger Cause, Trigger Time, Recording Start Time, Time per sample, Total duration, Samples per cycle, List of samples per channel and/or List of RMS values for the cycle at the time of the trigger, and the at least one server is further configured send a single waveform recording to the at least one client device in response to a query”.  However, Spanier is directed to an intelligent electronic device (IED), such as used by commercial, industrial, or residential customers of power utility companies. Spanier teaches:
The system as in claim 1, 
wherein the meter log data includes waveform data, Spanier: Paragraph [0003] (“An advanced feature for a power meter and for power quality monitoring is to be able to capture and record waveform data (i.e., perform data logging) at multiple rates concurrently in real-time.”)
the waveform data including at least one of Trigger Cause, Trigger Time, Recording Start Time, Time per sample, Total duration, Samples per cycle, List of samples per channel and/or List of RMS values for the cycle at the time of the trigger, and Spanier: Paragraph [0065] (“A process of creating multi-rate waveform data from a high resolution waveform capture begins with the sampling of a full bandwidth waveform to derive a full bandwidth sampled data stream sampled at some sampling rate (e.g., 1024 samples/cycle) (step 202).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Spanier before them, for the meter log data to include waveform data, the waveform data including at least one of Trigger Cause, Trigger Time, Recording Start Time, Time per sample, Total duration, Samples per cycle, List of samples per channel and/or List of RMS values for the cycle at the time of the trigger because the references are in the same field of endeavor as the claimed invention and they are focused on power management.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the references because it would provide for a power meter and for power quality monitoring that captures and records waveform data (i.e., perform data logging) at multiple rates concurrently in real-time. Spanier Paragraph [0003] This is beneficial in that it allows the simultaneous capture of events, which require a high-resolution data capture with other events, which require a lower resolution data capture.
Choi and Spanier do not expressly teach, “the at least one server is further configured send a single waveform recording to the at least one client device in response to a query”.  However, Rose is directed to a revenue grade power meter capable of detecting and recording high-speed power quality events, and method of operation. Rose teaches:
the at least one server is further configured send a single waveform recording to the at least one client device in response to a query. Rose: Column 2, lines 34-42 (“...a multiplexor for combining the stored detected high-speed quality events in time synchronization with the monitored consumption of power to display the monitored consumption of power and the detected high-speed quality events in a single waveform representation; and the memory for storing the predetermined threshold, the monitored consumption of power, the detected high-speed quality events, and the single waveform representation, to be displayed for the user.”) Rose: Column 4, lines 51-61 (“After all the samples taken by both systems are stored in memory 510, the user can display the result of the monitoring in step 718. A display may be included in the power meter itself or may comprise a display screen such as a PC, PDA, or other electronic device, that has the ability to retrieve the information from the memory 510. Some possible memory retrieval options are wirelessly sending the information, sending the information via telephone lines, or via the Internet. When using these alternative displays, the power meter includes the requisite communication components.”) [The retrieval of the information from the memory including the waveform to be displayed reads on “in response to a query”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Spanier, and Rose before them, for the at least one server of Choi to be further configured send a single waveform recording to the at least one client device in response to a query because the references are in the same field of endeavor as the claimed invention and they are focused on power management.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the references because it would provide a system capable of detecting high-speed power quality events. Rose Column 5, lines 3-5. The configuration of Rose with Choi and Spanier would allow the monitor or client device to examine the high-speed events affecting the quality of the power being provided by the power company to an end user. Rose Column 5, lines 12-15.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US Patent Publication No. 2012/0078547 A1 to Murdoch (“Murdoch”).
A cloud-based meter management system comprising: Choi: Abstract (“...a cloud-based smart grid system...”)
...
at least one meter manager module that collects meter log data from at least one non-web service meter and pushes the collected meter log data to the at least one server via the predetermined format; Choi: Page 3, tenth paragraph (“...the smart box 30 collects the meter reading data transmitted from the smart meter 10...) Choi: Page 6, second paragraph (“In addition, each distributed cloud server manages smart meters and smart boxes in each region, so that smart meters and smart boxes are heterogeneous and can be adjusted through distributed cloud servers even if they differ in the format of meter reading data provided from them.”) Choi: Page 7, second paragraph (“Referring to FIG. 2, the cloud-based smart grid system according to the present invention classifies the smart meters 10 and the smart boxes 30, which are roughly distributed in various regions, into groups for each region, A central cloud server 100 that processes power information and controls the smart meter 10 and the smart box 30 in cooperation with the distributed cloud servers 200a and 200b to be managed and the plurality of distributed cloud servers 200a and 200b.”) Choi: Page 8, fourteenth paragraph (“The local power information calculation unit 250 receives and collects meter reading data and status information from the smart meter 10 and the smart box 30”.) [At least one of the smart boxes 30 shown in FIG. 2 reads on “at least one meter manager module” and collecting meter reading data from the smart meters reads on “collects meter log data from at least one non-web service meter”.  The smart boxes transmitting collected meter data to the calculation unit 250 of the distributed cloud server 200 reads on “pushes the collected meter log data to the at least one server”.  At least one of the distributed cloud servers 200a and 200b (the distributed cloud server 200) or the central cloud server 100 reads on “the at least one server”. The format of meter reading from the smart boxes 30 reads on “via the predetermined format”.]
the at least one server receives and stores ... the collected meter log data from the at least one meter manager module; and Choi: Page 3, tenth paragraph, Page 7, second paragraph, and Page 8, fourteenth paragraph [As described above.] Choi: Page 7, fourth paragraph (“In the present invention, the smart meters 10 and the smart boxes 30 distributed by the central cloud server 100 are grouped by region according to the installation area, and the distributed cloud servers 200a and 200b. The distributed cloud servers 200a and 200b of each corresponding region store and manage the power information of the smart meter 10 and periodically or when necessary the central cloud server 100 transmits the power information of the distributed cloud server 200a.”) [At least one of the distributed cloud servers 200a and 200b or the central could server 100 storing and managing the collected meter reading data and power information from the smart meter 10 reads on “the at least one server receives and stores ... the collected meter log data”.]
at least one client device that accesses the at least one server to view the meter log data. Choi: Page 7, eight paragraph (“The power supplier, the smart grid manager, and the electric power consumer can access the central cloud server 100 through various network through the remote access terminal 400 of the user, receive various power information, control the smart meter and the smart box Here, various terminals such as a mobile pad and a PDA may be applied to the remote access terminal 400 in addition to the PC 410 and the mobile phone 420.”) 
Choi does not expressly teach, “at least one web service enabled meter that pushes meter log data to at least one server via a predetermined format;” and “the at least one server receives and stores pushed meter log data from the at least one web service enabled meter”.  However, Murdoch is directed to configuring and using an energy meter to report energy usage over a communication network. Murdoch teaches:
at least one web service enabled meter that pushes meter log data to at least one server via a predetermined format; Murdoch: Paragraph [0028] (“In various embodiments, the energy meter 142, project server computing device 150 and client computing devices 152 may be any devices that are capable of sending and receiving data across network 146, e.g., mainframe computers, mini computers, personal computers, laptop computers, a personal digital assistants (PDA) and Internet access devices such as Web TV. In addition, project server computing device 150 and client computing devices 152 are preferably equipped with a web browser, such as MICROSOFT INTERNET EXPLORER, MOZILLA FIREFOX and the like. The energy meter 142, the project server computing device 150 and the client computing devices 152 are coupled to network 146 using any known data communication networking technology.”) Murdoch: Paragraph [0032] (“...configure communication settings, including internet addressing information for the energy meter 142, project server computing device 150 communication settings, reporting configuration and options, date and time settings, or the like. Once configured, information representing the power usage, including via the lighting loads 102, the HVAC system 145 and/or other electrical devices may further be transmitted to the project server 150,...”) Murdoch: Paragraph [0064] (“At step 302, the process starts and web services are executed by the energy meter 142, such as to receive and send messages.”) [The energy meter 142 executing web services and transmitting the information to the server 150 reads on “at least one web service enabled meter that pushes meter log data to at least one server”. The data communication of the meter and the server to the network reads on “via a predetermined format”.]   
...
the at least one server receives and stores pushed meter log data from the at least one web service enabled meter and... Murdoch: Paragraphs [0032] and [0064] [As described above.] Murdoch: Paragraph [0073] (“In an embodiment, the previous EnergyMTD value is not stored "locally" at the energy meter 142 and the value is transmitted and stored in a database accessible by the project server computing device 150. Similarly, the energy meter 142 determines whether the current day is the first day of a given year. If so, then the stored EnergyYTD value is preferably reset to a value of zero. In an embodiment, the previous EnergyYTD value is not stored "locally" at the energy meter 142 and the value is transmitted and stored in a database accessible by the project server computing device 150.”) [The energy meter 142 transmitting the information to the server 150 and the server storing energy values reads on “the at least one server receives and stores pushed meter log data from the at least one web service enabled meter”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Murdoch before them, for the system of Choi to include at least one web service enabled meter that pushes meter log data to at least one server via a predetermined format and for the at least one server of Choi to further receive and store pushed meter log data from the at least one web service enabled meter because the references are in the same field of endeavor as the claimed invention and they are focused on power management and power usage information.
One of ordinary skill in the art at the time of the invention would have been motivated to combine the references because utilizing information representing measured power usage of web based meters would be useful for increasing environmental awareness, as well as to enable users to control energy usage and savings. Murdoch Paragraph [0005]  Similar to Choi, incorporating the at least one web service enabled meter power usage information provided by the energy meter 142 would measure and report power usage of at least one of a plurality of electrical loads that are connected into an electrical power network to the server. Murdoch Paragraph [0074]  
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2015/0185748 A1 to Ishchenko et al. is directed to an automatic reclosing of a fault interrupting device overridden by establishing communication with a control system for a fault interrupting device operable to open responsive to a fault on an electric distribution system.  Ishchenko also describes automatically reclosing the device after a predetermined time delay, and analyzing data for the electric distribution system to determine whether to block the automatic reclosing of the fault interrupting device before the fault interrupting device automatically recloses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117